
	

115 S2622 IS: To require directors of medical facilities of the Department of Veterans Affairs to submit plans to the Secretary of Veterans Affairs on how to improve such facilities, and for other purposes.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2622
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Inhofe (for himself, Mrs. Shaheen, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require directors of medical facilities of the Department of Veterans Affairs to submit plans to
			 the Secretary of Veterans Affairs on how to improve such facilities, and
			 for other purposes.
	
	
		1.Plans to improve medical facilities of the Department of Veterans Affairs
			(a)Plans required
 (1)Plans of directors of medical facilitiesThe Secretary of Veterans Affairs shall require each director of a medical facility of the Department of Veterans Affairs to submit to the director of the facility's Veterans Integrated Service Network, not later than 90 days after the date of the enactment of this Act, a plan to improve such facility in such a fashion as would result in the facility obtaining a Department five-star rating.
 (2)Plans of directors of Veterans Integrated Service NetworksThe Secretary shall require each director of a Veterans Integrated Service Network to submit to the Secretary, not later than 60 days after receiving all of the plans under paragraph (1), a plan, based on the plans received under paragraph (1), to improve the facilities within the Veterans Integrated Service Network in such a fashion that would improve the rating of all facilities within the network.
 (3)ContentsThe Secretary shall ensure that each plan submitted under this subsection includes sufficient detail regarding resources, personnel changes, hiring authorities, additional staffing, and changes to information systems as is necessary to obtain the rating described in paragraphs (1) and (2).
 (b)Annual reportsThe Secretary shall ensure that, in the first fiscal year beginning after the date that is 90 days after the date of the enactment of this Act and not less frequently than once each fiscal year thereafter, each director of a Veterans Integrated Service Network in which a medical facility of the Department has a one-, two-, or three-star rating submits to the Secretary a report on the actions taken by the director to carry out the plan submitted by the director under subsection (a)(2) and to obtain for the facility the rating described in such subsection.
			(c)Sense of Congress on use of authorities To investigate medical centers of the Department of
 Veterans AffairsIt is the sense of Congress that the Secretary of Veterans Affairs should make full use of the authorities provided by section 2 of the Enhancing Veteran Care Act (Public Law 115–95).
